--------------------------------------------------------------------------------


Exhibit 10.1
SECURITIES AGREEMENT AND MUTUAL RELEASE
 
This Securities Agreement and Mutual Release (this “Agreement”), dated July 26,
2011, is entered into by and between American Restaurant Concepts, Inc., a
Florida corporation (the “Company”), and James Robert Shaw (“Shaw”).


Recitals


WHEREAS, the Company has issued shares of its common stock, par value $0.001 per
share (the “Common Stock”), to Shaw; and
 
WHEREAS, the parties desire to enter into this Agreement for the purpose of
terminating certain shares of Common Stock that have been issued to Shaw and
settling all rights, duties and obligations of the parties with respect to such
shares.
 
NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:
 
1.           Termination of Shaw Shares.  The parties hereby agree that all Shaw
Securities (as defined below) are hereby terminated in their entirety on the
date hereof.  Shaw agrees to return all certificates representing the Shaw
Securities to the Company immediately for termination and cancellation and to
take all such actions as may be necessary to enable the Company to terminate and
cancel the Shaw Securities.  For the purposes of this Agreement, “Shaw
Securities” shall mean the 13,520,000 shares of Common Stock represented by
certificate no. 1034 issued in the name of James Shaw.
 
2.           Consideration.  In consideration for executing this Agreement and
returning the certificates representing the Shaw Securities to the Company, the
Company shall issue 2,000,000 shares (the “Shares”) of Common Stock to
Shaw.  The Company shall deliver the Shares to Shaw at the address set forth in
Section 7(h) hereof promptly after both the execution of this Agreement by Shaw
and the return of the certificates representing the Shaw Securities to the
Company for termination and cancellation.
 
3.           Mutual Release.  Each party, for itself and on behalf of its heirs,
assigns, beneficiaries, executors, administrators, subsidiaries, directors,
officers, shareholders, affiliates, employees, agents, representatives,
attorneys, accountants, successors and assigns, as applicable (collectively, the
“Releasing Parties”), does hereby fully and irrevocably remise, release and
forever discharge the other party, and its heirs, assigns, beneficiaries,
executors, administrators, subsidiaries, directors, officers, shareholders,
affiliates, employees, agents, attorneys, accountants, successors and assigns,
as applicable (collectively, the “Released Parties”), of and from any and all
manner of claims, actions, causes of action, grievances, liabilities,
obligations, promises, damages, agreements, rights, debts and expenses
(including claims for attorneys' fees and costs), of every kind, either in law
or in equity, whether contingent, mature, known or unknown, or suspected or
unsuspected, including, without limitation, any claims arising under any
federal, state, local or municipal law, common law or statute, whether arising
in contract or in tort, and any claims arising under any other laws or
regulations of any nature whatsoever, that the Releasing Parties ever had, now
have or may in the future have, for or by reason of any cause, matter or thing
whatsoever, relating to the Shaw Securities (collectively, “Claims”).  The
Releasing Parties further agree and covenant not to sue or bring, or assign to
any third person, any Claims or charges against any of the Released Parties with
respect to any matter covered by the release set forth above, and not to assert
against any of the Released Parties any action, grievance, suit, litigation or
proceeding for any matter covered by the release set forth above.
 
 
 

--------------------------------------------------------------------------------

 
4.             Shaw Representations and Warranties.  Shaw hereby represents,
warrants, covenants and agrees that he: (i) owns or controls one hundred percent
(100%) of the Shaw Securities terminated by this Agreement and his respective
Claims released by this Agreement and no other person or entity owns any
interest therein, whether by assignment, subrogation or otherwise, (ii) Shaw has
not in any way assigned, conveyed or otherwise transferred to any person or
entity any interest in the Shaw Securities terminated by this Agreement or his
respective Claims released by this Agreement, (iii) with the exception of the
Shaw Securities and 340,000 shares of Common Stock represented by stock
certificate no. 1039 that are held in the name of Crescent Hill Capital, Corp.,
Shaw does not own or control, directly or indirectly, any shares of Common
Stock, or securities convertible or exercisable into shares of Common Stock,
(iv) Shaw presently possesses the exclusive right to receive the Shares to be
issued hereunder, and (v) Shaw has the power and authority to enter into and
perform this Agreement.
 
5.             Violation of Agreement.  Shaw hereby agrees that if he violates
any of the terms of this Agreement, Shaw shall return the Shares, or such other
securities as the Shares may have been converted into or exchanged for, along
with any dividends, whether paid in the form of cash, stock or other property,
and any proceeds received from the sale of any such Shares or securities, to the
Company.  In such event, Shaw’s release of his respective Claims against the
Company will continue to apply and Shaw will be liable for any attorney’s fees
or other costs incurred by the Company as a result of Shaw’s violation of this
Agreement.


6.             Costs and Expenses.  Each party shall bear its own costs and
expenses, including attorneys’ fees, in connection with the negotiation,
execution and performance of this Agreement.


7.             Miscellaneous.


(a)           Entire Agreement.  This Agreement contains the entire agreement
between the parties and supersedes all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereto,
and no party shall be liable or bound to any other party in any manner by any
warranties, representations, guarantees or covenants except as specifically set
forth in this Agreement.  Neither party relied upon any representation or
warranty, whether written or oral, made by the other party or any of its or his
officers, directors, employees, agents or representatives, in making its or his
decision to enter into this Agreement.


(b)           Amendments and Modifications.  This Agreement may not be amended,
modified or supplemented except by an instrument or instruments in writing
signed by the party against whom enforcement of any such amendment, modification
or supplement is sought.
 
(c)           Extensions and Waivers.  At any time after the execution of this
Agreement, the party entitled to the benefits of a term or provision may: (i)
extend the time for the performance of any of the obligations or other acts of
the parties hereto; (ii) waive any inaccuracies in the representations and
warranties contained herein or in any document, certificate or writing delivered
pursuant hereto; or (iii) waive compliance with any obligation, covenant,
agreement or condition contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument or instruments in writing signed by the party against whom
enforcement of any such extension or waiver is sought.  No failure or delay on
the part of any party in the exercise of any right hereunder shall impair such
right or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement.
 
 
2

--------------------------------------------------------------------------------

 
(d)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns;
provided, however, that Shaw may not assign any of his rights or delegate any of
his obligations under this Agreement without the express prior written consent
of the Company.  Nothing in this Agreement is intended to confer upon any person
not a party hereto (and their successors and assigns) any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
 
(e)           Headings; Definitions.  The section and article headings contained
in this Agreement are inserted for convenience of reference only and will not
affect the meaning or interpretation of this Agreement.  All references to
sections or articles contained herein mean sections or articles of this
Agreement unless otherwise stated.  All capitalized terms defined herein are
equally applicable to both the singular and plural forms of such terms.
 
(f)           Severability.  If any provision of this Agreement or the
application thereof to any person or circumstance is held to be invalid or
unenforceable to any extent, the remainder of this Agreement shall remain in
full force and effect and shall be reformed to render this Agreement valid and
enforceable while reflecting to the greatest extent permissible the intent of
the parties.
 
           (g)           Specific Performance.  The parties hereto agree that in
the event any party fails to consummate the transactions for which it is
obligated hereunder in accordance with the terms of this Agreement, irreparable
damage would occur, no adequate remedy at law would exist and damages would be
difficult to determine.  It is accordingly agreed that any party that is an
intended beneficiary of any such transactions shall be entitled to specific
performance in such event, without the necessity of proving the inadequacy of
money damages as a remedy, in addition to any other remedy at law or in equity.
 
(h)           Notices.  All notices hereunder shall be sufficiently given for
all purposes hereunder if in writing and delivered personally, sent by
documented overnight delivery service or, to the extent receipt is confirmed,
telecopy, telefax or other electronic transmission service to the appropriate
address or number as set forth below.
 
If to the Company:


American Restaurant Concepts, Inc.
12763 Clear Springs #1
Jacksonville, Florida 32225
Attention:  Michael Rosenberger


If to Shaw:


To that address set forth on the Company’s books and records.


(i)           Construction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida.  Any action arising out of
or relating to any of the provisions of this Agreement may be brought and
prosecuted only in the courts of, or located in, the State of Florida, and in
the event of such election the parties hereto consent to the jurisdiction and
venue of said courts.
 
(j)           Counterparts.  This Agreement may be executed in two or more
counterparts and delivered via facsimile, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.
 
[Remainder of page intentionally left blank]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be properly
executed, all as of the date first written above.
 

 
AMERICAN RESTAURANT CONCEPTS, INC.
             
By:  /s/ Michael Rosenberger                                              
 
        Michael Rosenberger
        President
         
/s/ James Robert Shaw                                                          
 
James Robert Shaw

 
 
4